{¶ 35} I concur with the majority's affirming the judgment but respectfully dissent with its remand for resentencing. Courts should notice plain error "with the utmost caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice." State v. Barnes, 94 Ohio St.3d 21, 27, citing State v. Long (1978), 53 Ohio St.2d 91, paragraph three of the syllabus.
 {¶ 36} In the instant case, the majority finds plain error in the trial court's failure to state its findings and reasons for imposing consecutive sentences. The majority finds no error in the imposition of consecutive sentences, only the failure to state the findings and reasons. Because the sentence imposed was not illegal or otherwise infirm, I find no plain error because no miscarriage of justice has occurred. The instant case does not present the exceptional circumstance for which we should notice plain error.